Citation Nr: 0329716	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for an orthopedic 
disability claimed as arthritis of the hips and joints.

3.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.

4.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a disabling bilateral eye condition.

5.  Entitlement to an increased evaluation for an avulsion of 
the left rectus femoris, currently rated 10 percent 
disabling.

6.  Entitlement to an increased evaluation for an avulsion of 
the right rectus femoris, currently rated noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his previously denied claims for 
service connection for hypertension and a bilateral eye 
disorder for failure to submit new and material evidence; 
denied his claims of entitlement to service connection for a 
bilateral foot disability and an orthopedic disability 
claimed as arthritis of the hips and joints; and denied his 
claims for increased ratings for service-connected avulsions 
of the left and right rectus femoris (respectively rated 10 
percent disabling and noncompensably disabling).


REMAND

In February 2003 the RO forwarded the veteran's case to the 
Board for appellate consideration.  In late February 2003, 
shortly after the case was received by the Board, but before 
an appellate decision could be rendered, the Board received 
additional evidence from the veteran in support of his claim.  
The additional evidence consists of pertinent private medical 
records, including reports of treatment in 2003.  A waiver of 
RO review of the new evidence was not included.

To ensure that the veteran's appellate rights are protected 
from prejudice, the case must be remanded to the RO for 
consideration of the new evidence in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following developments:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the veteran's claims.  

2.  The RO should consider the new 
medical evidence submitted by the 
veteran.  Afterwards, it should 
readjudicate the claims of whether the 
evidence submitted to reopen the 
veteran's previously denied claims for 
service connection for hypertension and 
a bilateral eye disorder were new and 
material; entitlement to service 
connection for a bilateral foot 
disability and an orthopedic disability 
claimed as arthritis of the hips and 
joints; and entitlement to increased 
ratings for avulsions of the left and 
right rectus femoris.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and allowed an opportunity 
to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


